In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00174-CR



       TIMOTHY EDWARD STRONG, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 265th District Court
                Dallas County, Texas
            Trial Court No. F-14-45651-R




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Court reporter Vicki Tuck recorded the trial court proceedings in appellate cause number

06-16-00174-CR, styled Timothy Edward Strong v. The State of Texas, trial court cause number

F-14-45651-R in the 265th Judicial District Court of Dallas County, Texas. The reporter’s record

was originally due in this matter October 15, 2016. That deadline was extended twice by this

Court on Tuck’s request, resulting in the most recent due date of December 16, 2016. The record

has not been filed, Tuck has not filed a third request seeking an additional extension of the filing

deadline, and Tuck has failed to respond to email correspondence from this Court inquiring about

the status of the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Tuck to file the reporter’s record in cause number 06-16-00174-CR,

styled Timothy Edward Strong v. The State of Texas, trial court cause number F-14-45651-R in the

265th Judicial District Court of Dallas County, Texas, to be received by this Court no later than

Friday, January 13, 2017.




                                                 2
       If the reporter’s record is not received by January 13, we warn Tuck that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.


                                               BY THE COURT

Date: December 29, 2016




                                              3